Citation Nr: 1130364	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-41 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as bronchiectasis.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as chronic depression.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for right salpingo oopherectomy with chronic pain due to pelvic abdominal adhesions.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to June 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision which denied, in part, the benefits sought on appeal.  The Veteran testified at a hearing before the undersigned at the RO in April 2006.  The Board remanded the appeal for additional development in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As noted above, the Board remanded the appeal in August 2007, in part, for VA examinations to determine the nature and etiology of her claimed respiratory and psychiatric problems and the current severity of her service-connected salpingo oopherectomy.  The AMC was also requested to obtain all available medical records for any psychiatric treatment at Ft Gordon shortly after the Veteran was discharged from service in June 1980.  

Concerning the VA examinations, the evidence showed that the Veteran was scheduled for examinations in early July 2009, but she requested to be rescheduled.  A letter from the VAMC outpatient clinic to the Veteran dated July 23, 2009, showed that she was rescheduled for examinations on August 13, 2009.  For reasons which are not readily apparent in the record, however, the AMC, in an August 2009 supplemental statement of the case (SSOC), continued to deny the Veteran's claims on the basis that she did not report for the scheduled examination appointments in July 2009.  The SSOC indicated that AMC was notified by letter dated July 23, 2009, that the Veteran failed to report for the scheduled VA examinations.  

Initially, the Board notes that the evidentiary record as currently constituted does not include any July 23, 2009 letter advising that the Veteran failed to report for an examination, but, in any event, the evidence showed that the Veteran was rescheduled for VA examinations in August 2009.  As the current evidence of record does not include the August 2009 examination reports or indicate whether the examinations were even conducted, additional action is necessary as detailed below.  

Additionally, the Board notes that while the AMC made multiple requests for the Veteran's treatment records from Ft. Gordon, it did not receive a response to any of its requests.  As service department records are constructively within the control of VA, the AMC is obligated to make as many requests as necessary to obtain the records until they are located or a response is received from that agency indicating that the records do not exist or are no longer in their custodial control.  As the service department records have not been obtained, or a negative response received, additional action is necessary.  

In this regard, the Board notes that the AMC's request for records from Ft. Gordon was somewhat vague and requested records for "all available dates."  Such a broad request is cumbersome and unnecessary in this case.  The Veteran testified that she was treated at Ft. Gordon for a couple of months immediately after her discharge from service.  As the Veteran was discharged from service in late June 1980, the request should be limited to correspond with the timeframe of her alleged treatment.  Likewise, it seems unlikely the Ft. Gordon medical facility would retain medical records this long after treatment.  Inquiry in this regard should also be sent to the repository of such records.  

Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  Appropriate steps should be taken to obtain copies of all treatment records pertaining to the Veteran from Ft. Gordon from June to October 1980, including the mental health clinic.  Inquiry in this regard also should be made to the repository to which the Ft. Gordon medical facility would retire such records.  Likewise, it would be prudent to search using the name under which the Veteran served.

2.  Appropriate steps should be taken to obtain copies of any records of VA treatment of the disabilities at issue dated from August 2007 to the present, including, if applicable, the August 2009 VA examination reports, and associate them with the claims file.  If no such records can be found, or if they have been destroyed, ask for specific confirmation of that fact.  

3  If the August 2009 VA examinations were not conducted, or the reports do not include the necessary requested information, the Veteran should be scheduled for additional examinations concerning her ovarian disability, respiratory disorder, and psychiatric problems.  The claims file should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the reports.  All appropriate testing should be undertaken in connection with the examinations.  The examinations should determine:  

a)  the current extent and severity of the Veteran's ovarian disability.  The examiner should identify the specific symptoms associated with or caused by the service-connected right salpingo oopherectomy with pelvic abdominal adhesions, and indicate whether any residual symptoms require continuous treatment and whether the symptoms are controlled with treatment;  

b)  whether the Veteran has bronchiectasis or any other respiratory disorder at present and, if so, whether it is at least as likely as not that any identified respiratory disorder had its onset in service or is otherwise related to service, including any incidents of bronchitis;  

c)  whether the Veteran has a psychiatric disorder at present and, if so, whether it is at least as likely as not that any identified psychiatric disorder was first manifested in service or is otherwise related to service, or service connected disability.  

The clinical findings and reasons that form the basis of any opinion should be clearly set forth in the reports.  If the examiners are only able to theorize or speculate as to these matters, they should so state and provide a detailed explanation.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

